Plaintiff is the owner of the barge Lloyd which carried coal in New York harbor. The barge had no motive power and was towed in its movements about the harbor.
On September 2, 1918, during the World War, the director-general of railroads operating the Pennsylvania railroad, acting on behalf of the United States railroad administration, through its superintendent of steam *Page 318 
towing, issued a circular letter under the Pennsylvania railroad caption informing customers that it had "become necessary for us to cease being responsible for vessels while in tow of our tugs.
"That on and after September 11, 1918, the following conditions will apply to all work accepted and performed by tugs owned, employed or chartered by the Pennsylvania Railroad Company. All towing is done at the risk of the tow. Neither we nor the tugs employed in the service, nor the owners shall be responsible for any damage done to the tow, through negligence; and the master and crews of tugs in the performance of the towage service shall become the servants of and identified with the vessel or the craft towed, whether singly or with other vessels owned by you and in possession of charterers, and to the shifting of vessels in and around piers and in slips."
On the following day (September 3d) Hartmann-Blanchard Co., Inc., received this notice, which it accepted without objection or dissent, and continued using Pennsylvania Company tugs in coal distribution.
On July 1, 1919, Hartmann-Blanchard Company hired, under a written charter party with plaintiff, the barge Lloyd at the rate of $10 per day from July 23, 1919, to April 1, 1920, "to carry coal in the vicinity of New York Harbor and Hudson River, or any place covered by the regular harbor insurance policy." Plaintiff was "to furnish captain for boat during time of charter, and to keep boat in repair, lines and fittings, and arrange and pay insurance on the bottoms."
By order of Hartmann-Blanchard Co., Inc., the Lloyd was towed by the Pennsylvania tug Mercer, which on December 5, 1919, damaged the barge by collision to the amount of $2,020.
The plaintiff was also the captain or bargee of his barge, living thereon as a watchman or caretaker "to see that they did not harm the boat" but having no *Page 319 
control over its movements or navigation. While he knew that Hartmann-Blanchard Company would have to make their own contracts for towage, he knew nothing about the letter that the company received from the government.
The contention of the defendant is that he is exonerated from liability by reason of the notice sent to the charterer and the subsequent employment by it of the tug without objection.
The courts below have refused to sustain this contention and have held that plaintiff's rights as bailor were not contracted away by the contract of towage entered into between Hartmann-Blanchard Company and defendant. This disposition of the case we deem to be erroneous. The maritime law has a type of charter party, with which we are dealing in this action, to which the general principles of the law of bailments are not wholly applicable.
Plaintiff had parted with the possession and the right of possession of the barge; Hartmann-Blanchard Company had not only the use but the entire control of the barge. It became the special owner or owner pro hac vice. The captain became the servant of the charterer. (Anderson v. Boyer, 156 N.Y. 93;Brooklyn Ash Removal Co., Inc., v. Connell, 225 N.Y. 503.)
The authority of the charterer to engage towage was unrestricted. It, therefore, had power to accept the terms tendered by the director-general which relieved the latter from liability for damage to the tow caused by the negligence of the tug. A tug is not a common carrier of the tow. The owners of a tug may restrict their liability by special agreement. No rule of public policy is involved. (Wells  Tucker v. Steam Nav. Co.,2 N.Y. 204; The Margaret, 94 U.S. 494; Hartford Fire Ins. Co. v. Chicago, M.  St. P. Ry. Co., 175 U.S. 91, 98, 99.) When the defendant gave notice on what terms it would furnish tug service, the charterer actually accepted such terms and entered into a special contract incorporating *Page 320 
them when it ordered tow service without protest. (TheOceanica, 170 Fed. Rep. 893; Ten Eyck v. Director-General,
267 Fed. Rep. 974; certiorari denied, 254 U.S. 646.) InMcWilliams Bros., Inc., v. Davis (285 Fed. Rep. 316) the same notice limiting liability was not agreed to by the charterer which by letter notified the director-general that it would not accept the terms stated. The court properly held that a tug owner could not limit its liability merely by giving a general notice which was neither expressly nor impliedly agreed to.
While the charterer had power to relieve the defendant from liability, it remained answerable for the negligence of any one to whom it intrusted the barge, even as an independent contractor. (Gannon v. Consolidated Ice Co.,
91 Fed. Rep. 539; White v. Schoonmaker-Connors Co., Inc.,
265 Fed. Rep. 465.)
The principles governing this decision are stated in the TenEyck Case (supra). The distinction made by the learned trial justice whose opinion was adopted by the Appellate Division (116 Misc. Rep. 502, sub nom. Graves v. Hines, 202 App. Div. 842) is untenable. The tug owner was relieved and the charterer was held liable to the owner of the barge for the damage done by the negligence of the tug owner in the Ten Eyck case for the reasons stated in this opinion, and not otherwise.
The judgments below should be reversed and the complaint dismissed, with costs in all courts.
HOGAN, CARDOZO, McLAUGHLIN, CRANE and ANDREWS, JJ., concur; HISCOCK, Ch. J., absent.
Judgments reversed, etc. *Page 321